--------------------------------------------------------------------------------

Exhibit 10.1
 
PURCHASE AGREEMENT
 
March 22, 2012


Merrill Lynch, Pierce, Fenner & Smith Incorporated
As Representative of the Initial Purchasers
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, New York  10036




Ladies and Gentlemen:


Introductory.  Alliance Data Systems Corporation, a Delaware corporation (the
“Company”), proposes to issue and sell to the several Initial Purchasers named
in Schedule A (the “Initial Purchasers”), acting severally and not jointly, the
respective amounts set forth in such Schedule A of $500,000,000 aggregate
principal amount of the Company’s 6.375% Senior Notes due 2020 (the
“Notes”).  Merrill Lynch, Pierce, Fenner & Smith Incorporated has agreed to act
as the representative of the several Initial Purchasers (the “Representative”)
in connection with the offering and sale of the Notes.
 
The Securities (as defined below) will be issued pursuant to an indenture, to be
dated as of March 29, 2012 (the “Indenture”), among the Company, the Guarantors
(as defined below) and Wells Fargo Bank, N.A., as trustee (the “Trustee”).  The
Notes will be issued only in book-entry form in the name of Cede & Co., as
nominee of The Depository Trust Company (the “Depositary”) pursuant to a letter
of representations, to be dated on or before the Closing Date (as defined in
Section 2 hereof) (the “DTC Agreement”), among the Company, the Trustee and the
Depositary.
 
The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) the entities listed on the signature pages hereof as
“Guarantors” and (ii) any subsidiary of the Company formed or acquired after the
Closing Date that executes an additional guarantee in accordance with the terms
of the Indenture, and their respective successors and assigns (collectively, the
“Guarantors”), pursuant to their guarantees (the “Guarantees”).  The Notes and
the Guarantees attached thereto are herein collectively referred to as the
“Securities.”
 
This Agreement, the Securities and the Indenture are referred to herein as the
“Transaction Documents.”
 
The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”).  The Securities
are to be offered and sold to or
 

 
 

--------------------------------------------------------------------------------

 

through the Initial Purchasers without being registered with the Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933 (as
amended, the “Securities Act,” which term, as used herein, includes the rules
and regulations of the Commission promulgated thereunder), in reliance upon
exemptions therefrom.  Pursuant to the terms of the Securities and the
Indenture, investors who acquire Securities shall be deemed to have agreed that
Securities may only be resold or otherwise transferred, after the date hereof,
if such Securities are registered for sale under the Securities Act or if an
exemption from the registration requirements of the Securities Act is available
(including the exemption afforded by Rule 144A under the Securities Act (“Rule
144A”) or Regulation S under the Securities Act (“Regulation S”)).
 
The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated March 16, 2012 (the “Preliminary Offering
Memorandum”), and has prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement, dated March 22, 2012 (the “Pricing Supplement”),
describing the terms of the Securities, each for use by such Initial Purchaser
in connection with its solicitation of offers to purchase the Securities.  The
Preliminary Offering Memorandum and the Pricing Supplement are herein referred
to as the “Pricing Disclosure Package.”  Promptly after this Agreement is
executed and delivered, the Company will prepare and deliver to each Initial
Purchaser a final offering memorandum dated the date hereof (the “Final Offering
Memorandum”).
 
The Company hereby confirms its agreements with the Initial Purchasers as
follows:
 
SECTION 1.                      Representations and Warranties.  Each of the
Company and the Guarantors, jointly and severally, hereby represents, warrants
and covenants to each Initial Purchaser that, as of the date hereof and as of
the Closing Date (references in this Section 1 to the “Offering Memorandum” are
to (x) the Pricing Disclosure Package in the case of representations and
warranties made as of the date hereof and (y) the Pricing Disclosure Package and
the Final Offering Memorandum in the case of representations and warranties made
as of the Closing Date):
 
(a)           No Registration Required.  Subject to compliance by the Initial
Purchasers with the representations and warranties set forth in Section 2 hereof
and with the procedures set forth in Section 7 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Offering Memorandum to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act of 1939
(the “Trust Indenture Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).
 
(b)           No Integration of Offerings or General Solicitation.  None of the
Company, its affiliates (as such term is defined in Rule 501 under the
Securities Act) (each, an “Affiliate”), or any person acting on its or any of
their behalf (other than the Initial Purchasers, as to whom the Company and the
Guarantors make no representation or warranty) has, directly or indirectly,
solicited any offer to buy or offered to sell, or will, directly or indirectly,
solicit any offer to buy or offer to sell, in the United States or to any United
States citizen or resident, any security which is or would be integrated with
the sale of the Securities in a manner that would require the Securities to be
registered under the Securities Act.  None of the Company, its Affiliates, or
any person acting on its or any of their
 

 
-2-

--------------------------------------------------------------------------------

 



 
behalf (other than the Initial Purchasers, as to whom the Company and the
Guarantors make no representation or warranty) has engaged or will engage, in
connection with the offering of the Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502 under the
Securities Act.  With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchasers, as to whom the Company
and the Guarantors make no representation or warranty) has engaged or will
engage in any directed selling efforts within the meaning of Regulation S and
(ii) each of the Company and its Affiliates and any person acting on its or
their behalf (other than the Initial Purchasers, as to whom the Company and the
Guarantors make no representation or warranty) has complied and will comply with
the offering restrictions set forth in Regulation S.
 
(c)           Eligibility for Resale under Rule 144A.  Subject to compliance by
the Initial Purchasers with the representations and warranties set forth in
Section 2 hereof and with the procedures set forth in Section 7 hereof, the
Securities are eligible for resale pursuant to Rule 144A and will not be, at the
Closing Date, of the same class as securities listed on a national securities
exchange registered under Section 6 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) or quoted in a U.S. automated interdealer quotation
system.
 
(d)           The Pricing Disclosure Package and Final Offering Memorandum.
Neither the Pricing Disclosure Package, as of the Time of Sale, nor the Final
Offering Memorandum, as of its date or (as amended or supplemented in accordance
with Section 3(a), as applicable) as of the Closing Date, contains or represents
an untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from the Pricing Disclosure Package, the Final Offering Memorandum or
any amendment or supplement thereto made in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser through
the Representative expressly for use in the Pricing Disclosure Package, the
Final Offering Memorandum or amendment or supplement thereto, as the case may
be.  The Pricing Disclosure Package contains, and the Final Offering Memorandum
will contain, all the information specified in, and meeting the requirements of,
Rule 144A.  The Company and the Guarantors have not distributed and will not
distribute, prior to the later of the Closing Date and the completion of the
Initial Purchasers’ distribution of the Securities, any offering material in
connection with the offering and sale of the Securities other than the Pricing
Disclosure Package and the Final Offering Memorandum.
 
(e)           Company Additional Written Communications.  The Company and the
Guarantors have not prepared, made, used, authorized, approved or distributed
and will not prepare, make, use, authorize, approve or distribute any written
communication that constitutes an offer to sell or solicitation of an offer to
buy the Securities other than the Pricing Disclosure Package, (ii) the Final
Offering Memorandum and (iii) any electronic road show or other written
communications, in each case used in accordance with Section 3(a).  Each such
communication by the Company or its agents and representatives pursuant to
clause (iii) of the preceding sentence (each, a “Company Additional Written

 
-3-

--------------------------------------------------------------------------------

 



Communication”), when taken together with the Pricing Disclosure Package, did
not as of the Time of Sale, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that this representation, warranty and
agreement shall not apply to statements in or omissions from each such Company
Additional Written Communication made in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser through
the Representative expressly for use in any Company Additional Written
Communication.
 
(g)           The Purchase Agreement.  This Agreement has been duly authorized,
executed and delivered by the Company and the Guarantors.
 
(h)           The DTC Agreement.  The DTC Agreement has been duly authorized by
the Company and, on the Closing Date, will have been duly executed and delivered
by, and will constitute a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or conveyance or other similar laws relating to or affecting the rights
and remedies of creditors or by general equitable principles, and except as
rights to indemnification and contribution may be limited by  applicable law.
 
(i)           Authorization of the Notes and the Guarantees.  The Notes to be
purchased by the Initial Purchasers from the Company will on the Closing Date be
in the form contemplated by the Indenture, have been duly authorized by the
Company for issuance and sale pursuant to this Agreement and the Indenture and,
at the Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or conveyance or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles and except as rights to indemnification and contribution
may be limited by applicable law, and will be entitled to the benefits of the
Indenture.  On the Closing Date, the Guarantees of the Notes will be in the
respective forms contemplated by the Indenture and will have been duly
authorized by the Guarantors for issuance pursuant to this Agreement and the
Indenture.  When issued by each of the Guarantors, the Guarantees of the Notes
will have been duly executed by each of the Guarantors at the Closing Date and,
when the Notes have been authenticated in the manner provided for in the
Indenture and issued and delivered against payment of the purchase price
therefor, the Guarantees of the Notes will constitute valid and binding
agreements of the Guarantors.
 
(j)           Authorization of the Indenture.  The Indenture, at the Closing
Date, will have been duly authorized, executed and delivered by the Company and
the Guarantors and, assuming due authorization, execution and delivery thereof
by the Trustee will constitute a valid and binding agreement of the Company and
the Guarantors, enforceable
 

 
-4-

--------------------------------------------------------------------------------

 



 
against the Company and the Guarantors in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or conveyance or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles, and except as rights to       indemnification and
contribution may be limited by applicable law.
 
(k)           Description of the Securities and the Indenture.  The Securities
and the Indenture will conform in all material respects to the respective
statements relating thereto contained in the Offering Memorandum.
 
(l)           No Material Adverse Change.  Except as otherwise disclosed in the
Offering Memorandum (exclusive of any amendment or supplement thereto),
subsequent to the respective dates as of which information is given in the
Offering Memorandum (exclusive of any amendment or supplement thereto):  (i)
there has been no material adverse change, or any development that would
reasonably be expected to result in a material adverse change, in the condition,
financial or otherwise, or in the earnings, business, operations or prospects,
whether or not arising from transactions in the ordinary course of business, of
the Company and its subsidiaries, considered as one entity (any such change is
called a “Material Adverse Change”); (ii) the Company and its subsidiaries,
considered as one entity, have not incurred any material liability or
obligation, indirect, direct or contingent, not in the ordinary course of
business nor entered into any material transaction or agreement not in the
ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company or, except for
dividends paid to the Company or other subsidiaries, any of its subsidiaries on
any class of their respective capital stock or repurchase or redemption by the
Company or any of its subsidiaries of any class of their respective capital
stock, except for the repurchases of the Company’s common stock under its 2012
stock repurchase program approved by the Company’s Board of Directors on
December 13, 2011.
 
(m)           Independent Accountants.  Deloitte & Touche LLP, which has
expressed its opinion with respect to the financial statements (which term as
used in this Agreement includes the related schedules and notes thereto) and
supporting schedule filed with the Commission and included in the Offering
Memorandum is an independent registered public accounting firm within the
meaning of the Securities Act, the Exchange Act and the rules of the Public
Company Accounting Oversight Board.
 
(n)           Preparation of the Financial Statements.  The financial statements
included in the Offering Memorandum present fairly the consolidated financial
position of the entities to which they relate as of and at the dates indicated
and the results of their operations and cash flows for the periods
specified.  Such financial statements have been prepared in conformity with
generally accepted accounting principles as applied in the United States
(“GAAP”) applied on a consistent basis throughout the periods involved, except
as may be expressly stated in the related notes thereto.  The financial data set
forth in the Offering Memorandum under the captions “Summary–Summary
Consolidated Financial and Other Data” and “Selected Historical Consolidated
Financial and Operating Information” fairly present in all material respects the
information set forth therein on a basis consistent with that of the audited
financial statements contained in the Offering
 

 
-5-

--------------------------------------------------------------------------------

 



 
Memorandum.  The statistical and market-related data and forward-looking
statements included in the Offering Memorandum are based on or derived from
sources that the Company and its subsidiaries believe to be reliable and
accurate in all material respects and represent their good faith estimates that
are made on the basis of data derived from such sources.
 
(o)           Incorporation and Good Standing of the Company and its
Subsidiaries.  Each of the Company and its subsidiaries listed on Schedule B
(each, a “Subsidiary” and, collectively, the “Subsidiaries”) has been duly
incorporated, formed or organized, as applicable, and is validly existing as a
corporation or a limited liability company, as applicable, in good standing
under the laws of the jurisdiction of its incorporation, formation or
organization, as applicable, and has corporate or limited liability company, as
applicable, power and authority to own or lease, as the case may be, and operate
its properties and to conduct its business as described in the Offering
Memorandum and, in the case of the Company and the Guarantors, to enter into and
perform its obligations under each of the Transaction Documents to which it is a
party.  The Company and each of its Subsidiaries is duly qualified as a foreign
corporation or limited liability company, as applicable, to transact business
and is in good standing or equivalent status in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, result in a Material Adverse Change.  All of the issued and
outstanding capital stock or other ownership interest of each Subsidiary has
been duly authorized and validly issued, is fully paid and nonassessable and is
owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance or claim, except as
disclosed in the Offering Memorandum or except as would not result in a Material
Adverse Change.  The Company does not own or control, directly or indirectly,
any corporation, association or other entity other than the subsidiaries listed
in Exhibit 21 to the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2011 filed by the Company with the Commission, except for the
Company’s minority ownership interests in CBSM-Companhia Brasileira De Servicos
De Marketing, Excentus Corporation and Direxxions.
 
(p)           Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required.  Neither the Company nor any of its
Subsidiaries is (i) in violation of its charter, bylaws or other constitutive
document or (ii) in default (or, with the giving of notice or lapse of time,
would be in default) (“Default”) under any indenture, mortgage, loan or credit
agreement, note, contract, franchise, lease or other instrument to which the
Company or any of its Subsidiaries is a party or by which it or any of them may
be bound (including, without limitation, the Company’s Credit Agreement, dated
May 24, 2011, as amended, 4.75% Convertible Senior Notes due 2014, 1.75%
Convertible Senior Notes 2013 and asset-backed securities), or to which any of
the property or assets of the Company or any of its Subsidiaries is subject
(each, an “Existing Instrument”), except, in the case of clause (ii) above, for
such Defaults as would not, individually or in the aggregate, result in a
Material Adverse Change.  The execution, delivery and performance of this
Agreement and the Indenture by the Company and the Guarantors party thereto, and
the issuance and delivery of the Securities, and consummation
 

 
-6-

--------------------------------------------------------------------------------

 



 
of the transactions contemplated hereby and thereby and by the Offering
Memorandum (i) will not result in any violation of the provisions of the
charter, bylaws or other constitutive document of the Company or any Guarantor,
(ii) will not conflict with or constitute a breach of, or Default or a Debt
Repayment Triggering Event (as defined below) under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company or any Guarantor pursuant to, or require the consent of any other
party to, any Existing Instrument, and (iii) will not result in any violation of
any law, administrative regulation or administrative or court decree applicable
to the Company or any Guarantor, except, in the case of clauses (ii) and (iii),
for such conflicts, breaches, Defaults, liens, charges, encumbrances or
violations as would not, individually or in the aggregate, result in a Material
Adverse Change.  No consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency is required for the execution, delivery and performance of
this Agreement or the Indenture by the Company and the Guarantors, or the
issuance and delivery of the Securities, or consummation of the transactions
contemplated hereby and thereby and by the Offering Memorandum, except such as
(i) have been obtained, or prior to the Closing Date, will have been obtained or
made and (ii) may be required under Regulation D under the Securities Act or any
applicable state or foreign securities laws in any jurisdiction in which the
Securities are offered and sold in connection with the transactions contemplated
hereby.  As used herein, a “Debt Repayment Triggering Event” means any event or
condition which gives, or with the giving of notice or lapse of time would give,
the holder of any note, debenture or other evidence of indebtedness (or any
person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of the Guarantors.
 
(r)           No Material Actions or Proceedings.  There are no legal or
governmental actions, suits or proceedings pending or, to the best of the
Company’s and the Guarantors’ knowledge, threatened (i) against or affecting the
Company or any of its subsidiaries or (ii) which has as the subject thereof any
property owned or leased by, the Company or any of its subsidiaries, where, in
each case, such action, suit or proceeding, if determined adversely to the
Company or such subsidiary, would result in a Material Adverse Change or
adversely affect the consummation of the transactions contemplated by this
Agreement.  No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the best of the Company’s knowledge, is threatened or
imminent, and the Company is not aware of any existing, threatened or imminent
labor disputes with the employees of any principal supplier of the Company, in
each case that would result in a Material Adverse Change.
 
(s)           Intellectual Property Rights.  The Company and its subsidiaries
own, possess, license or have other valid rights to use all patents, patent
applications, trademarks and service marks, trade and service mark
registrations, trade names, trade dress, copyrights, rights in data and
databases, licenses, inventions, trade secrets, technology, know-how and other
intellectual property (collectively, “Intellectual Property Rights”) reasonably
necessary to conduct their businesses as now conducted and as proposed in the
Disclosure Package and the Final Offering Memorandum to be conducted.  Except as
disclosed in the Disclosure Package and the Final Offering Memorandum, (a) no
party
 

 
-7-

--------------------------------------------------------------------------------

 



 
has been granted an exclusive license to use any portion of such Intellectual
Property owned by the Company; (b) there is no material infringement by third
parties of any such Intellectual Property owned by or exclusively licensed to
the Company; (c) there is no pending or threatened action, suit, proceeding or
claim by others challenging the Company’s rights in or to any of its material
Intellectual Property, and the Company is unaware of any facts that would form a
reasonable basis for any such claim; (d) there is no pending or threatened
action, suit, proceeding or claim by others challenging the enforceability,
validity or scope of any such Intellectual Property, and the Company is unaware
of any facts that would form a reasonable basis for any such claim; and (e)
there is no pending or threatened action, suit, proceeding or claim by others
that the Company’s business as now conducted infringes or otherwise violates any
patent, trademark, copyright, trade secret or other proprietary rights of
others, and the Company is unaware of any other fact that would form a
reasonable basis for any such claim, except with respect to clauses (a), (b),
(c), (d) and (e), for such licenses, infringements, actions, suits, proceedings
or claims as would not, individually or in the aggregate, result in a Material
Adverse Change.  Except as disclosed in the Disclosure Package and the Final
Offering Memorandum, and except as would not, individually or in the aggregate,
result in a Material Adverse Change, the conduct of the Company’s business, as
currently conducted and as proposed in the Disclosure Package and the Final
Offering Memorandum to be conducted, does not and will not infringe,
misappropriate, dilute, violate or otherwise conflict with the Intellectual
Property rights of others.
 
(t)           All Necessary Permits, etc.  The Company and each subsidiary
possess such valid and current certificates, authorizations or permits issued by
the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct their respective businesses, as described in the Disclosure
Package and the Final Offering Memorandum, except where failure to possess the
same would not result in a Material Adverse Change, and neither the Company nor
any subsidiary has received any notice of proceedings relating to the revocation
or modification of, or non-compliance with, any such certificate, authorization
or permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Material Adverse Change.
 
(u)           Title to Properties.  The Company and each of its subsidiaries has
good and marketable title to all the properties and assets reflected as owned in
the financial statements referred to in Section 1(n) hereof, in each case free
and clear of any security interests, mortgages, liens, encumbrances, equities,
claims and other defects, except as disclosed in the Disclosure Package and the
Final Offering Memorandum, and except as such do not materially and adversely
affect the value of such property and do not materially interfere with the use
made or proposed to be made of such property by the Company or such subsidiary
or would not have, individually or in the aggregate, a Material Adverse
Change.  The real property, improvements, equipment and personal property held
under lease by the Company or any subsidiary are held under valid and
enforceable leases, with such exceptions as do not materially interfere with the
use made or proposed to be made of such real property, improvements, equipment
or personal property by the Company or such subsidiary or would not have, singly
or in the aggregate, a Material Adverse Change.
 

 
-8-

--------------------------------------------------------------------------------

 



 
(v)           Tax Law Compliance.  The Company and each of its subsidiaries have
filed all federal, state, local and foreign tax returns required to be filed by
them (taking into account valid extensions), and have paid all federal, state,
local and foreign taxes (including any related interest, penalties or additions
to tax) that are due and payable (whether or not shown on any tax return,
including in their capacity as a withholding agent), except those, if any (i)
which are being contested in good faith by appropriate proceedings diligently
conducted that stay the enforcement of the tax in question and for which
adequate reserves have been provided in accordance with GAAP or (ii) with
respect to which the failure to make such filing or payment could not
individually or in the aggregate have a Material Adverse Change. The Company has
made adequate charges, accruals and reserves in accordance with GAAP in the
applicable financial statements referred to in Section 1(n) hereof in respect of
all federal, state, local and foreign taxes for all current or prior periods as
to which the tax liability of the Company or any of its subsidiaries has not
been finally determined. There is no current, pending or, to the knowledge of
the Company and the Guarantors, threatened tax audit, assessment, deficiency or
other claim against the Company or any of its subsidiaries that would,
individually or in the aggregate, to have a Material Adverse Change.
 
(w)           Company and Guarantors Not an “Investment Company”.  The Company
and the Guarantors have been advised of the rules and requirements under the
Investment Company Act of 1940, as amended (the “Investment Company Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).  Neither the Company nor any Guarantor is, or after
receipt of payment for the Securities and the application of the proceeds
thereof as contemplated under the caption “Use of Proceeds” in the Disclosure
Package and the Final Offering Memorandum will be, an “investment company”
within the meaning of the Investment Company Act.
 
(x)           Insurance.  Each of the Company and its subsidiaries are insured
by recognized, financially sound institutions with policies in such amounts and
with such deductibles and covering such risks as are generally deemed adequate
and customary for their businesses including, without limitation, policies
covering real and personal property owned or leased by the Company and its
subsidiaries against theft, damage, destruction and acts of vandalism.  All
policies of insurance and fidelity or surety bonds insuring the Company or any
of its subsidiaries or their respective businesses, assets, employees, officers
and directors are in full force and effect; the Company and its subsidiaries are
in compliance with the terms of such policies and instruments in all material
respects.  The Company has no reason to believe that it or any subsidiary will
not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Change.  Neither of the
Company nor any subsidiary has been denied any insurance coverage which it has
sought or for which it has applied.
 
(y)           No Price Stabilization or Manipulation.  None of the Company or
any of the Guarantors has taken or will take, directly or indirectly, any action
designed to or that would be reasonably expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.
 

 
-9-

--------------------------------------------------------------------------------

 



 
(z)           Solvency.  Each of the Company and the Guarantors is, and
immediately after the Closing Date will be, Solvent.  As used herein, the term
“Solvent” means, with respect to any person on a particular date, that on such
date (i) the fair market value of the assets of such person is greater than the
total amount of liabilities (including contingent liabilities) of such person,
(ii) the present fair salable value of the assets of such person is greater than
the amount that will be required to pay the probable liabilities of such person
on its debts as they become absolute and matured, (iii) such person is able to
realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature and (iv) such person does not have
unreasonably small capital.
 
(aa)           Compliance with Sarbanes-Oxley.  The Company and its officers and
directors, in their capacity as such, are in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).
 
(bb)          Company’s Accounting System.  The Company maintains a system of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) of the Company and its subsidiaries that complies with the
requirements of the Exchange Act and has been designed by, or under the
supervision of, its principal executive and principal financial officers, or
persons performing similar functions, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with GAAP.  The Company maintains
a system of accounting controls of the Company and its subsidiaries that is in
compliance with the Sarbanes-Oxley Act and is sufficient to provide reasonable
assurances that:  (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(cc)           Disclosure Controls and Procedures.  The Company has established
and maintains disclosure controls and procedures (as such term is defined in
Rules 13a-15 and 15d-15 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its consolidated subsidiaries, and such disclosure controls and procedures are
reasonably effective to perform the functions for which they were established
subject to the limitations of any such control system; the Company’s auditors
and the Audit Committee of the Board of Directors of the Company have been
advised of:  (i) any significant deficiencies or material weaknesses in the
design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize, and report financial data; and
(ii) any fraud, whether or not material, that involves management or other
employees who have a role in the Company’s internal controls; and since the date
of the most recent evaluation of such disclosure controls and procedures, there
has been (i) no material weakness in the Company’s internal control
 

 
-10-

--------------------------------------------------------------------------------

 



 
over financial reporting (whether or not remediated) and (ii) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting; provided, however, that no representation or
warranty is hereby given as to the internal control over financial reporting at
Aspen Marketing Services, which was not evaluated by the Company.
 
(dd)           Regulations T, U, X.  Neither the Company nor any Guarantor nor
any of their respective subsidiaries nor any agent thereof acting on their
behalf has taken, and none of them will take, any action that might cause this
Agreement or the issuance or sale of the Securities to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System.
 
(ee)           Compliance with and Liability Under Environmental Laws.  Except
as would not, individually or in the aggregate, result in a Material Adverse
Change:  (i) each of the Company and its subsidiaries and their respective
operations and facilities are in compliance with, and not subject to any known
liabilities under, applicable Environmental Laws, which compliance includes,
without limitation, having obtained and being in compliance with any permits,
licenses or other governmental authorizations or approvals, and having made all
filings and provided all financial assurances and notices, required for the
ownership and operation of the business, properties and facilities of the
Company or its subsidiaries under applicable Environmental Laws, and compliance
with the terms and conditions thereof; (ii) neither the Company nor any of its
subsidiaries has received any written communication, whether from a governmental
authority, citizens group, employee or otherwise, that alleges that the Company
or any of its subsidiaries is in violation of any Environmental Law; (iii) there
is no claim, action or cause of action filed with a court or governmental
authority, no investigation with respect to which the Company has received
written notice, and no written notice by any person or entity alleging actual or
potential liability on the part of the Company or any of its subsidiaries based
on or pursuant to any Environmental Law pending or, to the best of the Company’s
and the Guarantors’ knowledge, threatened against the Company or any of its
subsidiaries or any person or entity whose liability under or pursuant to any
Environmental Law the Company or any of its subsidiaries has retained or assumed
either contractually or by operation of law; (iv) neither the Company nor any of
its subsidiaries is conducting or paying for, in whole or in part, any
investigation, response or other corrective action pursuant to any Environmental
Law at any site or facility, nor is any of them subject or a party to any order,
judgment, decree, contract or agreement which imposes any obligation or
liability under any Environmental Law; (v) no lien, charge, encumbrance or
restriction has been recorded pursuant to any Environmental Law with respect to
any assets, facility or property owned, operated or leased by the Company or any
of its subsidiaries; and (vi) to the best of the Company’s and the Guarantors’
knowledge, there are no past or present actions, activities, circumstances,
conditions or occurrences, including, without limitation, the Release or
threatened Release of any Material of Environmental Concern, that could
reasonably be expected to result in a violation of or liability under any
Environmental Law on the part of the Company or any of its subsidiaries,
including without limitation, any such liability which the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law.
 

 
-11-

--------------------------------------------------------------------------------

 



 
For purposes of this Agreement, “Environment” means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. “Environmental Laws”
means the common law and all federal, state, local and foreign laws or
regulations, ordinances, codes, orders, decrees, judgments and injunctions
issued, promulgated or entered thereunder, relating to pollution or protection
of the Environment or human health, including without limitation, those relating
to (i) the Release or threatened Release of Materials of Environmental Concern;
and (ii) the manufacture, processing, distribution, use, generation, treatment,
storage, transport, handling or recycling of Materials of Environmental
Concern.  “Materials of Environmental Concern” means any substance, material,
pollutant, contaminant, chemical, waste, compound, or constituent, in any form,
including without limitation, petroleum and petroleum products, subject to
regulation or which can give rise to liability under any Environmental
Law.  “Release” means any release, spill, emission, discharge, deposit,
disposal, leaking, pumping, pouring, dumping, emptying, injection or leaching
into the Environment, or into, from or through any building, structure or
facility.
 
(ff)           ERISA Compliance.  Except as would not result in a Material
Adverse Change, the Company, and its subsidiaries and any “employee benefit
plan” (as defined under the Employee Retirement Income Security Act of 1974, as
amended, “ERISA,” which term, as used herein, includes the regulations and
published interpretations thereunder) established or maintained by the Company,
its subsidiaries or their ERISA Affiliates (as defined below) are in compliance
with ERISA and, the Company is in compliance with its obligations under ERISA
with respect to each “multiemployer plan” (as defined in Section 4001 of ERISA)
to which the Company, its subsidiaries or an ERISA Affiliate contributes (a
“Multiemployer Plan”). “ERISA Affiliate” means, with respect to the Company or a
subsidiary, any member of any group of organizations described in Section 414 of
the Internal Revenue Code of 1986, as amended, the “Code,” which term, as used
herein, includes the regulations and published interpretations thereunder. None
of the following events has occurred within the prior six years or exists: (i)
an audit or investigation by the Internal Revenue Service, the U.S. Department
of Labor, the Pension Benefit Guaranty Corporation or any other federal or state
governmental agency or any foreign regulatory agency with respect to the
employment or compensation of employees by the Company or any of its
subsidiaries that would result in a Material Adverse Change or (ii) any breach
of any contractual obligation, or any violation of law or applicable
qualification standards, with respect to the employment or compensation of
employees by the Company or any of its subsidiaries that would result in a
Material Adverse Change. Except, in each case, as would not, individually or in
the aggregate, result in a Material Adverse Change, none of the following events
has occurred within the prior six years or is reasonably likely to occur: (i) a
failure to fulfill the obligations, if any, under the minimum funding standards
of Section 302 of ERISA with respect to a Plan, determined without regard to any
waiver of such obligations or extension of any amortization period; (ii) a
material increase in the aggregate amount of contributions required to be made
to all Plans in the current fiscal year of the Company and its subsidiaries
compared to the amount of such contributions made in the Company and its
subsidiaries’ most recently completed fiscal year; (iii) a material increase in
the Company and its subsidiaries’ “accumulated post-retirement benefit
obligations” (within the meaning of Statement of Financial Accounting Standards
106) compared to the amount of such obligations in the
 

 
-12-

--------------------------------------------------------------------------------

 



 
Company and its subsidiaries’ most recently completed fiscal year; (iv) any
event or condition giving rise to a liability under Title IV of ERISA; or (v)
the filing of a claim by one or more employees or former employees of the
Company or any of its subsidiaries related to its or their employment. For
purposes of this paragraph, the term “Plan” means a plan (within the meaning of
Section 3(3) of ERISA) subject to Title IV of ERISA with respect to which the
Company or any of its subsidiaries may have any liability. Each “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates that is intended to be qualified under Section 401 of
the Code is so qualified and nothing has occurred, whether by action or failure
to act, which would reasonably be expected to cause the loss of such
qualification.
 
(gg)           Compliance with Labor Laws.  Except as would not, individually or
in the aggregate, result in a Material Adverse Change, (i) there is (A) no
unfair labor practice complaint pending or, to the best of the Company’s and the
Guarantors’ knowledge, threatened against the Company or any of its subsidiaries
before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under collective bargaining agreements pending, or
to the best of the Company’s and the Guarantors’ knowledge, threatened, against
the Company or any of its subsidiaries, (B) no strike, labor dispute, slowdown
or stoppage pending or, to the best of the Company’s and the Guarantors’
knowledge, threatened against the Company or any of its subsidiaries and (C) no
union representation question existing with respect to the employees of the
Company or any of its subsidiaries and, to the best of the Company’s and the
Guarantors’ knowledge, no union organizing activities taking place and (ii)
there has been no violation of any federal, state or local law relating to
discrimination in hiring, promotion or pay of employees or of any applicable
wage or hour laws.
 
(hh)           Compliance with Security, Privacy and Data Protection Laws.  The
Company and its subsidiaries have  taken commercially reasonable actions to
protect and maintain the security and operation of their networks, hardware,
software, databases, websites and systems (and all data stored therein and
transmitted thereby) and there have been no material disruptions or outages of
same.  The Company, and each of its subsidiaries, is in compliance in all
material respects with all applicable laws, and its internal and published
corporate policies and procedures, concerning the privacy and/or security of
personal data of or concerning an individual, including, where applicable, any
state data breach notification laws, state social security number protection
laws, the Federal Trade Commission Act, as amended (15 U.S.C. Sections 41-58),
the Gramm-Leach-Bliley Act, and state consumer protection Laws.  The Company’s
email direct marketing activities have not violated in any material respect, the
CAN-SPAM Act or any other federal or state law or regulation applicable to
electronic direct marketing.
 
(ii)          Related Party Transactions.  No relationship, direct or indirect,
exists between or among any of the Company or any Affiliate of the Company, on
the one hand, and any director, officer, member, stockholder, customer or
supplier of the Company or any Affiliate of the Company, on the other hand,
which is required by the Securities Act to be disclosed in a registration
statement on Form S-1 which is not so disclosed in the Disclosure Package and
the Final Offering Memorandum.
 

 
-13-

--------------------------------------------------------------------------------

 



 
(jj)           No Unlawful Contributions or Other Payments.  Neither the Company
nor any of its subsidiaries nor, to the knowledge of the Company and the
Guarantors, any director, officer, agent, employee or Affiliate of the Company
or any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the FCPA,
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company, its subsidiaries
and, to the knowledge of the Company and the Guarantors, its Affiliates have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.
 
“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.
 
(kk)           No Conflict with Money Laundering Laws.  The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company and the
Guarantors, threatened.
 
(ll)           No Conflict with Sanctions Laws.  Neither the Company nor any of
its subsidiaries nor, to the knowledge of the Company and the Guarantors, any
director, officer, agent, employee or Affiliate of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department, the U.S.
Department of Commerce, the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority (collectively, “Sanctions”), nor is the Company or any of
its subsidiaries located, organized or resident in a country or territory that
is the subject of Sanctions. The Company will not, directly or indirectly, use
the proceeds of the offering, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person, (i) to
fund any activities of or business with any person that, at the time of such
funding, is the subject of Sanctions, or is in Burma/Myanmar, Cuba, Iran, Libya,
North Korea, Sudan or in any other country or territory, that, at the time of
such funding, is the subject of Sanctions, or (ii) in any other manner that will
result in a violation by any person (including any person participating in the
offering, whether as underwriter, advisor, investor or otherwise) of Sanctions.
 

 
-14-

--------------------------------------------------------------------------------

 



 
(mm)           Compliance with Banking Regulations.  Each of World Financial
Network Bank and World Financial Capital Bank (collectively, the “Banks”) is a
wholly-owned subsidiary of the Company.  No charge, investigation or proceeding
for the termination or revocation of the charter or good standing of either Bank
is pending or, to the best knowledge of the Company and the Guarantors,
threatened.  The deposit accounts and deposits of each Bank are duly and
adequately insured by the Federal Deposit Insurance Corporation (the “FDIC”) to
the full extent of FDIC insurance limits. No charge, investigation or proceeding
for the termination or revocation of either Banks’ FDIC insurance is pending or,
to the best knowledge of the Company and the Guarantors, threatened. Neither the
Company nor either Bank is subject to any order of the FDIC or any state or
foreign banking departments with jurisdiction over either Bank or its
operations, nor, except as set forth in the Pricing Disclosure Package and the
Final Offering Memorandum, is the Company or either Bank subject to any
agreement or consent related to compliance with banking laws and regulations
with, or board resolution adopted at the instigation of, any such regulatory
authorities.  Each Bank has conducted and is conducting its business so as to
comply in all material respects with all applicable federal, foreign and state
laws, rules, regulations, decisions, directives and orders of, and agreements
with, the FDIC and any state or foreign banking departments with jurisdiction
over such Bank or its operations.  No material charge, investigation or
proceeding with respect to, or relating to, either Bank is pending or, to the
best knowledge of the Company and the Guarantors, threatened, by or before any
regulatory, administrative or governmental agency, body or authority. Each Bank
is in compliance with all applicable capital requirements.  Each Bank is well
capitalized as defined in FDIC regulations, with capital ratios as set forth in
the Pricing Disclosure Package and the Final Offering Memorandum.  Except as
would not result in a Material Adverse Change, whether singly or in the
aggregate, the credit card accounts (the “Accounts”) originated by either Bank,
whether securitized by such Bank or retained as seller’s interest for such
Bank’s own account, have been created, maintained by such Bank and serviced in
compliance with applicable federal and state laws and regulations and the
standard policies and procedures of such Bank relating to the administration of
the Accounts including, but not limited to, the solicitation, credit approval,
processing, servicing, collection and other administration and management of the
Accounts, as such policies and procedures may have been modified from time to
time.  The interest rates, fees and charges in connection with the Accounts
comply in all material respects with applicable federal and state laws and
regulations and, except as would not reasonably be expected to result in a
Material Adverse Change, whether singly or in the aggregate, with each agreement
between such Bank and a cardholder containing the terms and conditions of the
Account.  All applications for Accounts have been conducted and evaluated and
applicants notified in a manner which is in compliance, in all material
respects, with all applicable provisions of the Equal Credit Opportunity Act and
its implementing regulations, as amended.  All disclosures made in connection
with the Accounts are and have been in compliance, in all material respects,
with the applicable provisions of the Consumer Credit Protection Act and its
implementing regulations, as amended.  Each of the Banks is in compliance, in
all material respects, with the Truth in Lending Act and the Fair Credit
Reporting Act, as amended by the Credit Card Accountability Responsibility and
Disclosure Act of 2009.  The Company is not required to register as a bank
holding company under the Bank Holding Company Act of
 

 
-15-

--------------------------------------------------------------------------------

 



 
1956, as amended.  Each of the Company and its subsidiaries are in compliance in
all material respects with all rules and regulations that are in effect and
applicable to them pursuant to the Dodd-Frank Wall Street Reform and Consumer
Protection Act, including but not limited to rules and regulations regarding
asset-backed securities issued by the Commission.
 
(nn)           Regulation S.  The Company, the Guarantors and their respective
Affiliates and all persons acting on their behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation)
have complied with and will comply with the offering restrictions requirements
of Regulation S in connection with the offering of the Securities outside the
United States and, in connection therewith, the Offering Memorandum will contain
the disclosure required by Rule 902.  The Company is a “reporting issuer” as
defined in Rule 902 under the Securities Act.
 
Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.
 
SECTION 2.                      Purchase, Sale and Delivery of the Securities.
 
(a)           The Securities.  The Company agrees to issue and sell to the
Initial Purchasers, severally and not jointly, all of the Notes, and each
Guarantor agrees to execute its Guarantee, and subject to the conditions set
forth herein, the Initial Purchasers agree, severally and not jointly, to
purchase from the Company the aggregate principal amount of the Notes set forth
opposite their names on Schedule A, at a purchase price of 97.5% of the
principal amount thereof payable on the Closing Date, in each case, on the basis
of the representations, warranties and agreements herein contained, and upon the
terms herein set forth.
 
(b)           The Closing Date.  Delivery of certificates for the Securities in
definitive form to be purchased by the Initial Purchasers and payment therefor
shall be made at the offices of Cahill Gordon & Reindel LLP (or such other place
as may be agreed to by the Company and the Representative) at 9:00 a.m. New York
City time, on March 29, 2012 or such other time and date as the Representative
shall designate by notice to the Company (the time and date of such closing are
called the “Closing Date”).  The Company hereby acknowledges that the
Representative may provide notice to postpone the Closing Date as originally
scheduled based on a determination by the Company or the Initial Purchasers to
recirculate to investors copies of an amended or supplemented Offering
Memorandum or a delay as contemplated by the provisions of Section 17
hereof.  It is understood that the Representative is authorized, for its own
account and the accounts of the several Initial Purchasers, to accept delivery
of and receipt for, and make payment of the purchase price for, the Securities
the Initial Purchasers have agreed to purchase.
 
(c)           Delivery of the Securities.  The Company shall deliver, or cause
to be delivered, to the Representative for the accounts of the several Initial
Purchasers certificates for the  Securities at the Closing Date against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor.  The certificates for the Securities
shall be in such denominations and registered in the name of Cede & Co., as
nominee of the Depositary,
 

 
-16-

--------------------------------------------------------------------------------

 



 
pursuant to the DTC Agreement, and shall be made available for inspection on the
business day preceding the Closing Date at a location in New York City, as the
Representative may designate.  Time shall be of the essence, and delivery at the
time and place specified in this Agreement is a further condition to the
obligations of the Initial Purchasers.
 
(d)           Initial Purchasers as Qualified Institutional Buyers.  Each
Initial Purchaser, severally and not jointly, represents and warrants to, and
agrees with, the Company and the Guarantors that:
 
1.           it will offer and sell Securities only to (a) persons who it
reasonably believes are “qualified institutional buyers” within the meaning of
Rule 144A (“Qualified Institutional Buyers”) in transactions meeting the
requirements of Rule 144A or (b) upon the terms and conditions set forth in
Annex I to this Agreement;
 
2.           it is an institutional “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act; and
 
3.           it will not offer or sell Securities by, any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Securities Act.
 
SECTION 3.                      Additional Covenants.  Each of the Company and
the Guarantors further, jointly and severally, covenants and agrees with each
Initial Purchaser as follows:
 
(a)           Preparation of Final Offering Memorandum; Initial Purchasers’
Review of Proposed Amendments and Supplements and Company Additional Written
Communications.  As promptly as practicable following the Time of Sale and in
any event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement.  The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement.  The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless the Representative shall previously
have been furnished a copy of the proposed amendment or supplement at least two
business days prior to the proposed use or filing, and shall not have objected
to such amendment or supplement.  Before making, preparing, using, authorizing,
approving or distributing any Company Additional Written Communication, the
Company and the Guarantors will furnish to the Representative a copy of such
written communication for review and will not make, prepare, use, authorize,
approve or distribute any such written communication to which the Representative
reasonably object.
 
(b)           Amendments and Supplements to the Final Offering Memorandum and
Other Securities Act Matters.  If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the
Pricing Disclosure Package as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements
 

 
-17-

--------------------------------------------------------------------------------

 



 
therein, in the light of the circumstances under which they were made, not
misleading or (ii) it is necessary to amend or supplement any of the Pricing
Disclosure Package to comply with law, the Company and the Guarantors agree to
promptly notify the Initial Purchasers thereof and forthwith prepare and
(subject to Section 3(a) hereof) furnish to the Initial Purchasers such
amendments or supplements to any of the Pricing Disclosure Package as may be
necessary so that the statements in any of the Pricing Disclosure Package as so
amended or supplemented will not, in the light of the circumstances under which
they were made, be misleading or so that any of the Pricing Disclosure Package
will comply with all applicable law.  If, prior to the completion of the
placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Final Offering Memorandum, as then amended
or supplemented, in order to make the statements therein, in the light of the
circumstances when the Final Offering Memorandum is delivered to a Subsequent
Purchaser, not misleading, or if in the judgment of the Representative or
counsel for the Initial Purchasers it is otherwise necessary to amend or
supplement the Final Offering Memorandum to comply with law, the Company and the
Guarantors will promptly notify the Initial Purchasers thereof and forthwith
prepare and (subject to Section 3(a) hereof) furnish to the Initial Purchasers
such amendments or supplements to the Final Offering Memorandum so that the
statements in the Final Offering Memorandum as so amended or supplemented will
not, in the light of the circumstances at the Closing Date and at the time of
sale of Securities, be misleading or so that the Final Offering Memorandum, as
amended or supplemented, will comply with all applicable law.
 
(c)          Copies of the Offering Memorandum.  The Company agrees to furnish
the Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as they shall reasonably request.
 
(d)           Blue Sky Compliance.  Each of the Company and the Guarantors shall
cooperate with the Representative and counsel for the Initial Purchasers to
qualify or register (or to obtain exemptions from qualifying or registering) all
or any part of the Securities for offer and sale under the securities laws of
the several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representative, shall comply with such laws and
shall continue such qualifications, registrations and exemptions in effect so
long as required for the distribution of the Securities.  None of the Company or
any of the Guarantors shall be required to qualify as a foreign corporation or
to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation.  The Company will advise the
Representative promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Securities for offering, sale or
trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, each of the Company and the Guarantors
shall use its commercially reasonable efforts to obtain the withdrawal thereof
at the earliest possible moment.
 

 
-18-

--------------------------------------------------------------------------------

 



 
(e)           Use of Proceeds.  The Company shall apply the net proceeds from
the sale of the Notes sold by it in the manner described under the caption “Use
of Proceeds” in the Pricing Disclosure Package.
 
(f)           The Depositary.  The Company will cooperate with the Initial
Purchasers and use their commercially reasonable efforts to permit the
Securities to be eligible for clearance and settlement through the facilities of
the Depositary.
 
(g)           Additional Issuer Information.  Prior to the completion of the
placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, the Company shall file, on a timely basis, with the Commission all
reports and documents required to be filed under Section 13 or 15 of the
Exchange Act.  Additionally, at any time when the Company is not subject to
Section 13 or 15 of the Exchange Act, for the benefit of holders and beneficial
owners from time to time of the Securities, the Company shall furnish, at its
expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information (“Additional Issuer
Information”) satisfying the requirements of Rule 144A(d).
 
(h)           Future Reports to the Initial Purchasers.  At any time when the
Company is not subject to Section 13 or 15 of the Exchange Act and any
Securities remain outstanding, the Company will furnish to the Representative
and, upon request, to each of the other Initial Purchasers:  (i) as soon as
practicable after the end of each fiscal year, copies of the Annual Report of
the Company containing the balance sheet of the Company as of the close of such
fiscal year and statements of income, stockholders’ equity and cash flows for
the year then ended and the opinion thereon of the Company’s independent public
or certified public accountants; (ii) as soon as practicable after the filing
thereof, copies of each proxy statement, Annual Report on Form 10-K, Quarterly
Report on Form 10-Q, Current Report on Form 8-K or other report filed by the
Company with the Commission, the Financial Industry Regulatory Authority
(“FINRA”) or any securities exchange; and (iii) as soon as available, copies of
any report or communication of the Company mailed generally to holders of its
capital stock or debt securities (including the holders of the Securities), if,
in each case, such documents are not filed with the Commission within the time
periods specified by the Commission’s rules and regulations under Section 13 or
15 of the Exchange Act.
 
(i)           No Integration.  The Company agrees that it will not and will
cause its subsidiaries not to make any offer or sale of securities of the
Company of any class if, as a result of the doctrine of “integration” referred
to in Rule 502 under the Securities Act, such offer or sale would render invalid
(for the purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by Regulation
S thereunder or otherwise.
 
(j)           No General Solicitation or Directed Selling Efforts.  The Company
agrees that it will not and will not permit any of its subsidiaries or any other
person acting
 

 
-19-

--------------------------------------------------------------------------------

 



 
on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act or (ii) engage
in any directed selling efforts with respect to the Securities within the
meaning of Regulation S, and the Company will and will cause all such persons to
comply with the offering restrictions requirement of Regulation S with respect
to the Securities.
 
(k)           No Restricted Resales.  The Company will not, and will not permit
any of its affiliates (as defined in Rule 144 under the Securities Act) to
resell any of the Notes that have been reacquired by any of them.
 
(l)           Legended Securities.  Each certificate for a Security will bear
the legend contained in “Transfer Restrictions” in the Preliminary Offering
Memorandum for the time period and upon the other terms stated in the
Preliminary Offering Memorandum.
 
The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company or any Guarantor of
any one or more of the foregoing covenants or extend the time for their
performance.
 
SECTION 4.                      Payment of Expenses.
 
(a)           Each of the Company and the Guarantors agrees to pay all
reasonable costs, fees and expenses incurred in connection with the performance
of its obligations hereunder and in connection with the transactions
contemplated hereby, including, without limitation, (i) all expenses incident to
the issuance and delivery of the Securities (including all printing and
engraving costs), (ii) all necessary issue, transfer and other stamp, excise or
similar taxes in connection with the issuance and sale of the Securities to the
Initial Purchasers, (iii) all fees and expenses of the Company’s and the
Guarantors’ counsel, independent public or certified public accountants and
other advisors, (iv) all costs and expenses incurred in connection with the
preparation, printing, filing, shipping and distribution of the Pricing
Disclosure Package and the Final Offering Memorandum (including financial
statements and exhibits), and all amendments and supplements thereto, and the
Transaction Documents, (v) all filing fees, attorneys’ fees and expenses
incurred by the Company, the Guarantors or the Initial Purchasers in connection
with qualifying or registering (or obtaining exemptions from the qualification
or registration of) all or any part of the Securities for offer and sale under
the securities laws of the several states of the United States, the provinces of
Canada or other jurisdictions designated by the Initial Purchasers and agreed by
the Company (including, without limitation, the cost of preparing, printing and
mailing preliminary and final blue sky or legal investment memoranda and any
related supplements to the Pricing Disclosure Package or the Final Offering
Memorandum, (vi) the fees and expenses of the Trustee, including the fees and
disbursements of counsel for the Trustee in connection with the Indenture and
the Securities, (vii) any filing fees incident to, and any reasonable fees and
disbursements of counsel to the Initial Purchasers in connection with the review
by FINRA, if any, of the terms of the sale of the Securities, and (viii) all
fees and expenses (including reasonable fees and expenses of counsel) of the
Company and the Guarantors in connection with approval of
 

 
-20-

--------------------------------------------------------------------------------

 



 
the Securities by the Depositary for “book-entry” transfer, and the performance
by the Company and the Guarantors of their respective other obligations under
this Agreement.
 
(b)           Except as provided in this Section 4 and Sections 6, 8 and 9
hereof, the Initial Purchasers shall pay their own expenses, including the (i)
fees and disbursements of their counsel and (ii) all expenses incident to the
“road show” for the offering of the Securities, excluding the cost of any
chartered airplane or other transportation, which shall instead be shared
equally among the Initial Purchasers, on one hand, and the Company and the
Guarantors, on the other.
 
SECTION 5.                      Conditions of the Obligations of the Initial
Purchasers.  The obligations of the several Initial Purchasers to purchase and
pay for the Securities as provided herein on the Closing Date shall be subject
to the accuracy of the representations and warranties on the part of the Company
and the Guarantors set forth in Section 1 hereof as of the date hereof and as of
the Closing Date as though then made and to the timely performance by the
Company of its covenants and other obligations hereunder, and to each of the
following additional conditions:
 
(a)           Accountants’ Comfort Letter.  On the date hereof, the Initial
Purchasers shall have received from Deloitte & Touche LLP, the independent
registered public accounting firm for the Company, a “comfort letter” dated the
date hereof addressed to the Initial Purchasers, in form and substance
satisfactory to the Representative, covering the financial information in the
Pricing Disclosure Package and other customary matters.  In addition, on the
Closing Date, the Initial Purchasers shall have received from such accountants a
“bring-down comfort letter” dated the Closing Date addressed to the Initial
Purchasers, in form and substance satisfactory to the Representative, in the
form of the “comfort letter” delivered on the date hereof, except that (i) it
shall cover the financial information in the Final Offering Memorandum and any
amendment or supplement thereto and (ii) procedures shall be brought down to a
date no more than 3 days prior to the Closing Date.
 
(b)           No Material Adverse Change or Ratings Agency Change.  For the
period from and after the date of this Agreement and prior to the Closing Date:
 
(i)           in the judgment of the Representative there shall not have
occurred any Material Adverse Change; and
 
(ii)           there shall not have occurred any downgrading, nor shall any
notice have been given of any intended or potential downgrading or of any review
for a possible change that does not indicate the direction of the possible
change, in the rating accorded the Company or any of its subsidiaries or any of
their securities or indebtedness by any “nationally recognized statistical
rating organization” as such term is defined for purposes of Rule 436 under the
Securities Act.
 
(c)           Opinion of Counsel for the Company.  On the Closing Date the
Initial Purchasers shall have received the opinion of (i) Akin Gump Strauss
Hauer & Feld LLP, counsel for the Company, dated as of such Closing Date, the
form of which is attached as Exhibit A, and (ii) internal counsel of Alliance
Data Systems Corporation, with regard to the matters set forth in Exhibit B.
 

 
-21-

--------------------------------------------------------------------------------

 



 
(d)           Opinion of Counsel for the Initial Purchasers.  On the Closing
Date the Initial Purchasers shall have received the favorable opinion of Cahill,
Gordon & Reindel LLP, counsel for the Initial Purchasers, dated as of such
Closing Date, with respect to such matters as may be reasonably requested by the
Initial Purchasers.
 
(e)           Officers’ Certificate.  On the Closing Date the Initial Purchasers
shall have received a written certificate of the Company executed by the Chief
Executive Officer or President of the Company and the Chief Financial Officer or
Chief Accounting Officer of the Company, dated as of the Closing Date, to the
effect set forth in Section 5(b)(ii) hereof, and further to the effect that:
 
(i)           for the period from and after the date of this Agreement and prior
to the Closing Date there has not occurred any Material Adverse Change;
 
(ii)           the representations, warranties and covenants of the Company and
the Guarantors set forth in Section 1 hereof were true and correct as of the
date hereof and are true and correct as of the Closing Date with the same force
and effect as though expressly made on and as of the Closing Date;
 
(iii)           no “Default” as that term is used in any of the Existing
Instruments exists on such date and the actual and pro forma data concerning
compliance by the Company under the financial covenant ratios contained in the
Existing Instruments that is attached to such certificate is true, correct and
complete;
 
(iv)           each of the Company and the Guarantors has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.
 
(f)           Indenture.  The Company and the Guarantors shall have executed and
delivered the Indenture, in form and substance reasonably satisfactory to the
Initial Purchasers, and the Initial Purchasers shall have received executed
copies thereof.
 
(g)           Additional Documents.  On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.
 
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.
 
SECTION 6.                      Reimbursement of Initial Purchasers’
Expenses.  If this Agreement is terminated by the Representative pursuant to
Section 5 or 10 hereof, including if the sale to the Initial Purchasers of the
Securities on the Closing Date is not consummated because of any re-
 

 
-22-

--------------------------------------------------------------------------------

 



 
fusal, inability or failure on the part of the Company to perform any agreement
herein or to comply with any provision hereof, the Company and the Guarantors
agree to reimburse the Initial Purchasers, severally, upon demand for all
out-of-pocket expenses that shall have been reasonably incurred by the Initial
Purchasers in connection with the proposed purchase and the offering and sale of
the Securities, including, without limitation, fees and disbursements of
counsel, printing expenses, travel expenses, postage, facsimile and telephone
charges.
 
SECTION 7.                      Offer, Sale and Resale Procedures.  Each of the
Initial Purchasers, on the one hand, and the Company and each of the Guarantors,
on the other hand, hereby agree to observe the following procedures in
connection with the offer and sale of the Securities:
 
(a)           Offers and sales of the Securities will be made only by the
Initial Purchasers or Affiliates thereof qualified to do so in the jurisdictions
in which such offers or sales are made.  Each such offer or sale shall only be
made to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.
 
(b)           No general solicitation or general advertising (within the meaning
of Rule 502 under the Securities Act) will be used in the United States in
connection with the offering of the Securities.
 
(c)           Upon original issuance by the Company, and until such time as the
same is no longer required under the applicable requirements of the Securities
Act, the Notes (and all securities issued in exchange therefor or in
substitution thereof) shall bear the following legend:
 
“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.  THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
 

 
-23-

--------------------------------------------------------------------------------

 



 
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT, (b) OUTSIDE THE UNITED
STATES TO A FOREIGN PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 903
OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (c) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF APPLICABLE) OR (d) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL ACCEPTABLE TO THE COMPANY IF THE COMPANY SO REQUESTS), (2) TO THE
COMPANY OR (3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH
CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND
EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY
EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE.  NO
REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY
RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.”
 
Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.
 
SECTION 8.                      Indemnification.
 
(a)           Indemnification of the Initial Purchasers.  Each of the Company
and the Guarantors, jointly and severally, agrees to indemnify and hold harmless
each Initial Purchaser, its Affiliates, directors, officers and employees, and
each person, if any, who controls any Initial Purchaser within the meaning of
the Securities Act and the Exchange Act against any loss, claim, damage,
liability or expense, as incurred, to which such Initial Purchaser, Affiliate,
director, officer, employee or controlling person may become subject, under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company), insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and to reimburse each
Initial Purchaser
 

 
-24-

--------------------------------------------------------------------------------

 



 
and each such Affiliate, director, officer, employee or controlling person for
any and all expenses (including the fees and disbursements of counsel chosen by
the Representative) as such expenses are reasonably incurred by such Initial
Purchaser or such Affiliate, director, officer, employee or controlling person
in connection with investigating, defending, settling, compromising or paying
any such loss, claim, damage, liability, expense or action; provided, however,
that the foregoing indemnity agreement shall not apply, with respect to an
Initial Purchaser, to any loss, claim, damage, liability or expense to the
extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto).  The indemnity agreement set forth in this
Section 8(a) shall be in addition to any liabilities that the Company may
otherwise have.
 
(b)           Indemnification of the Company and the Guarantors.  Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, each Guarantor, each of their respective officers and directors and
each person, if any, who controls the Company or any Guarantor within the
meaning of the Securities Act or the Exchange Act, against any loss, claim,
damage, liability or expense, as incurred, to which the Company, any Guarantor
or any such director or controlling person may become subject, under the
Securities Act, the Exchange Act, or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Initial Purchaser), insofar as such loss, claim, damage, liability or expense
(or actions in respect thereof as contemplated below) arises out of or is based
upon any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, the Pricing Supplement, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), in reliance upon and in conformity with written information
furnished to the Company by such Initial Purchaser through the Representative
expressly for use therein; and to reimburse the Company, any Guarantor and each
such director or controlling person for any and all expenses (including the fees
and disbursements of counsel) as such expenses are reasonably incurred by the
Company, any Guarantor or such director or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action.  Each of the Company and the Guarantors
hereby acknowledges that the only information that the Initial Purchasers
through the Representative have furnished to the Company expressly for use in
the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto) are the statements set forth in the fourth,
sixth (third sentence only) and eighth paragraphs under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum and the Final Offering
Memorandum.  The indemnity agreement set forth in this Section 8(b) shall be in
addition to any liabilities that each Initial Purchaser may otherwise have.
 

 
-25-

--------------------------------------------------------------------------------

 



 


 
(c)           Notifications and Other Indemnification Procedures.  Promptly
after receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof; provided that the
failure to so notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party under this Section 8 except
to the extent that it has been materially prejudiced by such failure (through
the forfeiture of substantive rights and defenses) and shall not relieve the
indemnifying party from any liability that the indemnifying party may have to an
indemnified party other than under this Section 8.  In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties.  Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that the indemnifying party shall not be liable for the
expenses of more than one separate counsel (together with local counsel (in each
jurisdiction)), which shall be selected by the Representative (in the case of
counsel representing the Initial Purchasers or their related persons),
representing the indemnified parties who are parties to such action) or (ii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party.
 
(d)           Settlements.  The indemnifying party under this Section 8 shall
not be liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment.  Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by this Section 8, the indemnifying party agrees that
it shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 60 days after
 

 
-26-

--------------------------------------------------------------------------------

 



 
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request or disputed in good faith the indemnified party’s entitlement
to such reimbursement prior to the date of such settlement.  No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.
 
SECTION 9.                      Contribution.  If the indemnification provided
for in Section 8 hereof is for any reason held to be unavailable to or otherwise
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages, liabilities or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount paid or payable by
such indemnified party, as incurred, as a result of any losses, claims, damages,
liabilities or expenses referred to therein (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, from
the offering of the Securities pursuant to this Agreement or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
in connection with the statements or omissions or inaccuracies in the
representations and warranties herein which resulted in such losses, claims,
damages, liabilities or expenses, as well as any other relevant equitable
considerations.  The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Company, and the total discount received by the
Initial Purchasers bear to the aggregate initial offering price of the
Securities.  The relative fault of the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by the Company and the Guarantors, on the one
hand, or the Initial Purchasers, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission or inaccuracy.
 
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.  The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.
 

 
-27-

--------------------------------------------------------------------------------

 



 


 
The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.
 
Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it.  No
person guilty of fraudulent misrepresentation (within the meaning of Section 11
of the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 9 are several, and not joint,
in proportion to their respective commitments as set forth opposite their names
in Schedule A.  For purposes of this Section 9, each director, officer and
employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor with the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Guarantors.
 
SECTION 10.                                Termination of this Agreement.  Prior
to the Closing Date, this Agreement may be terminated by the Representative by
notice given to the Company if at any time:  (i) trading or quotation in any of
the Company’s securities shall have been suspended or limited by the Commission
or by NYSE, or trading in securities generally on either the Nasdaq Stock Market
or the NYSE shall have been suspended or limited, or minimum or maximum prices
shall have been generally established on any of such quotation system or stock
exchange by the Commission or FINRA; (ii) a general banking moratorium shall
have been declared by any of federal, New York or Delaware authorities; (iii)
there shall have occurred any outbreak or escalation of national or
international hostilities or any crisis or calamity, or any change in the United
States or international financial markets, or any substantial change or
development involving a prospective substantial change in United States’ or
international political, financial or economic conditions, as in the judgment of
the Representative is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities in
the manner and on the terms described in the Pricing Disclosure Package or to
enforce contracts for the sale of securities; (iv) in the judgment of the
Representative there shall have occurred any Material Adverse Change; or (v) the
Company shall have sustained a loss by strike, fire, flood, earthquake, accident
or other calamity of such character as in the judgment of the Representative may
interfere materially with the conduct of the business and operations of the
Company regardless of whether or not such loss shall have been insured.  Any
termination pursuant to this Section 10 shall be without liability on the part
of (i) the Company or any Guarantor to any Initial Purchaser, except that the
Company and the Guarantors shall be obligated to reimburse the expenses of the
Initial Purchasers pursuant to Sections 4 and 6 hereof, (ii) any Initial
Purchaser to the Company, or (iii) any party hereto to any other party except
that the provisions of Sections 8 and 9 hereof shall at all times be effective
and shall survive such termination.
 

 
-28-

--------------------------------------------------------------------------------

 



 


 
SECTION 11.                                Representations and Indemnities to
Survive Delivery.  The respective indemnities, agreements, representations,
warranties and other statements of the Company, the Guarantors, their respective
officers and the several Initial Purchasers set forth in or made pursuant to
this Agreement will remain in full force and effect, regardless of any
investigation made by or on behalf of any Initial Purchaser, the Company, any
Guarantor or any of their partners, officers or directors or any controlling
person, as the case may be, and will survive delivery of and payment for the
Securities sold hereunder and any termination of this Agreement.
 
SECTION 12.                                Notices.  All communications
hereunder shall be in writing and shall be mailed, hand delivered, couriered or
facsimiled and confirmed to the parties hereto as follows:
 
If to the Initial Purchasers:


Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, New York  10036
Facsimile:  (212) 901-7897
Attention:  Legal Department


with a copy to:


Cahill Gordon & Reindel llp
80 Pine Street
New York, New York  10005
Facsimile: (212) 378-2169
Attention:  James J. Clark


If to the Company or the Guarantors:


Alliance Data Systems Corporation
7500 Dallas Parkway, Suite 700
Plano, Texas  75024
Facsimile: (214) 494-3900
Attention:  Leigh Ann Epperson, General Counsel


with a copy to (which shall not constitute notice):


Akin Gump Strauss Hauer & Feld LLP
1700 Pacific Avenue, Suite 4100
Dallas, Texas  75201
Facsimile: (214) 969-4343
Attention:  Joseph L. Motes III


Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.
 

 
-29-

--------------------------------------------------------------------------------

 

 
 
SECTION 13.                                Successors.  This Agreement will
inure to the benefit of and be binding upon the parties hereto, and to the
benefit of the indemnified parties referred to in Sections 8 and 9 hereof, and
in each case their respective successors, and no other person will have any
right or obligation hereunder.  The term “successors” shall not include any
Subsequent Purchaser or other purchaser of the Securities as such from any of
the Initial Purchasers merely by reason of such purchase.
 
SECTION 14.                                Authority of the Representative.  Any
action by the Initial Purchasers hereunder may be taken by the Representative on
behalf of the Initial Purchasers, and any such action taken by the
Representative shall be binding upon the Initial Purchasers.
 
SECTION 15.                                Partial Unenforceability.  The
invalidity or unenforceability of any section, paragraph or provision of this
Agreement shall not affect the validity or enforceability of any other section,
paragraph or provision hereof.  If any section, paragraph or provision of this
Agreement is for any reason determined to be invalid or unenforceable, there
shall be deemed to be made such minor changes (and only such minor changes) as
are necessary to make it valid and enforceable.
 
SECTION 16.                                Governing Law Provisions.  THIS
AGREEMENT AND ANY CLAIM, DISPUTE OR CONTROVERSY ARISING UNDER OR RELATED TO THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.
 
SECTION 17.                                Default of One or More of the Several
Initial Purchasers.  If any one or more of the several Initial Purchasers shall
fail or refuse to purchase Securities that it or they have agreed to purchase
hereunder on the Closing Date, and the aggregate number of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase does not exceed 10% of the aggregate number of the Securities to be
purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the number of Securities set forth opposite
their respective names on Schedule A bears to the aggregate number of Securities
set forth opposite the names of all such non-defaulting Initial Purchasers, or
in such other proportions as may be specified by the Initial Purchasers with the
consent of the non-defaulting Initial Purchasers, to purchase the Securities
which such defaulting Initial Purchaser or Initial Purchasers agreed but failed
or refused to purchase on the Closing Date.  If any one or more of the Initial
Purchasers shall fail or refuse to purchase Securities and the aggregate number
of Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 72 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination.  In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer
 

 
-30-

--------------------------------------------------------------------------------

 



 
than seven days in order that the required changes, if any, to the Final
Offering Memorandum or any other documents or arrangements may be effected.
 
As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17.  Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.
 
SECTION 18.                                No Advisory or Fiduciary
Responsibility.  Each of the Company and the Guarantors acknowledges and agrees
that:  (i) the purchase and sale of the Securities pursuant to this Agreement,
including the determination of the offering price of the Securities and any
related discounts and commissions, is an arm’s-length commercial transaction
between the Company and the Guarantors, on the one hand, and the several Initial
Purchasers, on the other hand, and the Company and the Guarantors are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated by this Agreement; (ii) in
connection with each transaction contemplated hereby and the process leading to
such transaction each Initial Purchaser is and has been acting solely as a
principal and is not the agent or fiduciary of the Company, and the Guarantors
or their respective affiliates, stockholders, creditors or employees or any
other party; (iii) no Initial Purchaser has assumed or will assume an advisory
or fiduciary responsibility in favor of the Company and the Guarantors with
respect to any of the transactions contemplated hereby or the process leading
thereto (irrespective of whether such Initial Purchaser has advised or is
currently advising the Company and the Guarantors on other matters) or any other
obligation to the Company and the Guarantors except the obligations expressly
set forth in this Agreement; (iv) the several Initial Purchasers and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and the Guarantors, and
the several Initial Purchasers have no obligation to disclose any of such
interests by virtue of any fiduciary or advisory relationship; and (v) the
Initial Purchasers have not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby, and the Company and the
Guarantors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they deemed appropriate.
 
This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof.  The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.
 
SECTION 19.                                General Provisions.  This Agreement
constitutes the entire agreement of the parties to this Agreement and supersedes
all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations with respect to the subject matter hereof.  This
Agreement may be executed in two or more counterparts, each one of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  Delivery of an executed counterpart of a
signature page to this Agreement by telecopier, facsimile or other electronic
transmission (i.e., a “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart thereof.  This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit.  The section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.
 

 
-31-

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
 
Very truly yours,




ALLIANCE DATA SYSTEMS CORPORATION


By:   /s/ Charles L. Horn
Name:  Charles L. Horn
Title:  Executive Vice President and
           Chief Financial Officer




ADS ALLIANCE DATA SYSTEMS, INC.
as Guarantor


By:   /s/ Charles L. Horn
Name:  Charles L. Horn
Title:  Executive Vice President and
           Chief Financial Officer




ADS FOREIGN HOLDINGS, INC.
ALLIANCE DATA FOREIGN HOLDINGS, INC.
ALLIANCE DATA FHC, INC.
EPSILON MARKETING SERVICES, LLC
EPSILON DATA MANAGEMENT, LLC,
as Guarantors


By:   /s/ Charles L. Horn
Name:  Charles L. Horn
Title:  Vice President




COMENITY LLC,
as Guarantor


By:   /s/ Cynthia L. Hageman
Name:  Cynthia L. Hageman
Title:  Assistant Secretary


 

[Signature Page to Purchase Agreement]


 
 
 

--------------------------------------------------------------------------------

 

The foregoing Purchase Agreement is hereby confirmed and accepted by the
Representative as of the date first above written.
 
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Acting on behalf of itself
and as the Representative of
the several Initial Purchasers
By:           Merrill Lynch, Pierce, Fenner & Smith Incorporated




By:
/s/ Douglas M. Ingram

 
Managing Director

 



 
[Signature Page to Purchase Agreement]


 
 

--------------------------------------------------------------------------------